Catón, C. J. The language of the statute is so express and positive that it leaves no room for the courts to make exceptions to it. It is this: “ That no corporation shall hereafter interpose the defense of usury in any action.” And this is all there is of the act, except that the second section defines what is meant by a corporation, in the broadest possible terms, and the concluding section, which makes the act take effect immediately. It might help us some if we had found this provision in the general interest law, from which we might infer a design to limit it to cases where the corporation had agreed to pay usury. Here is an isolated provision of the law declaring that corporations shall not make the defense of usury in any action. We must hold that the law applies to this action. We have no warrant for saying that this case was not in contemplation of the legislature, and therefore should be excepted. It is included in the law which the courts must enforce. The next is a question of variance. The mortgage is on lots one, two and three. The declaration avers that the defendant insured the mortgagee’s interest under the mortgage on lots one and three. The declaration does not profess to describe the mortgage for the purpose of identifying it, but the object was to identify the loss. The plaintiff did not claim for a loss on lot two. Suppose the mortgage had also been upon a farm in the country, would it have been necessary to set that out also? The mortgage was properly admitted in evidence, and so was the testimony of Young and Buck, for the purpose of identifying the property mortgaged and that which was lost. The judgment must be affirmed. Judgment affirmed.